COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:            Ex parte Kendall Bell

Appellate case number:          01-22-00473-CV

Trial court case number:        1766307

Trial court:                    263rd District Court of Harris County

       Appellant, Kendall Bell, has filed a notice of appeal of the trial court’s denial of his
application of writ of habeas corpus. On July 21, 2022, the Court issued an opinion in Bell v. State,
No. 01-15-00510-CR, --- S.W.3d ---, 2022 WL 2839600 (Tex. App.—Houston [1st Dist.] July 21,
2022, no pet. h.), affirming appellant’s conviction for the felony offense of aggravated robbery.
        The Court has no jurisdiction to decide moot controversies or issue advisory opinions. Ex
parte Huera, 582 S.W.3d 407, 410 (Tex. App.—Amarillo 2018, pet. ref’d). “In the case of habeas
corpus applications, [appellate] courts have recognized that [w]here the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised thereunder are
rendered moot.” Id. (second alteration in original) (internal quotations omitted); see also Bennet
v. State, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.] 1991, no pet.) (appellant’s
complaints about denial of application for writ of habeas corpus rendered moot by his subsequent
conviction).
        On July 26, 2022, the Clerk of this Court notified appellant that the Court may dismiss this
appeal for lack of jurisdiction unless appellant filed a written response that demonstrated, with
citation to the record, statutes, rules, and case law, that this Court has jurisdiction over the appeal.
On August 16, 2022, appellant responded to the notice by letter.
       The Court requests from appellee a letter response to appellant’s August 16, 2022 letter
regarding jurisdiction. The letter response must be filed no later that 20 days from the date of
this order.


Judge’s signature: ___/s/ Julie Countiss_____
                    Acting individually  Acting for the Court

Date: __August 18, 2022___